 Case 2:16-cv-00634-MHH-SGC Document 106 Filed 07/30/21 Page 1 of 2               FILED
                                                                          2021 Jul-30 PM 01:19
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION

ZACHERY WILSON,                    )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )     Case No. 2:16-cv-634-MHH-SGC
                                   )
RODERICK GADSON,                   )
                                   )
      Defendant.                   )


                      NOTICE OF APPEARANCE

      COMES NOW the undersigned, Assistant Attorney General Sara M.

(Peggy) Rossmanith, and enters her appearance as counsel for the Defendant

in the above-styled cause.

                                       Respectfully submitted,

                                       Steve Marshall
                                       Attorney General


                                       /s/ Peggy M. Rossmanith
                                       SARA M. (PEGGY) ROSSMANITH
                                       Assistant Attorney General
 Case 2:16-cv-00634-MHH-SGC Document 106 Filed 07/30/21 Page 2 of 2




                      CERTIFICATE OF SERVICE

      I hereby certify that on July 30, 2021, I electronically filed the

foregoing notice of appearance with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to the following:

   Richard Allan Rice, Esq.             Richard P Rouco, Esq.
   The Rice Law Firm LLC                Quinn, Connor, Weaver,
   P.O. Box 453                         Davies, & Rouco, LLP
   Birmingham, AL 35201                 Two North Twentieth Street
                                        Suite 930
                                        Birmingham, AL 35203



                                       /s/ Peggy M. Rossmanith
                                       SARA M. (PEGGY) ROSSMANITH
                                       Assistant Attorney General



ADDRESS OF COUNSEL:
Office of the Attorney General
501 Washington Avenue
Montgomery, AL 36130
(334) 242-7300 Office
(334) 353-8400 Fax
Sara.rossmanith@Alabamaag.gov




                                                                         2
